DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an effective amount of cold slurry to tissue” in claim 1 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the The specification does not define what the effective amount cold slurry is being administer. It is unclear to the examiner what is considered effective. 
The term “an effective amount of cold slurry to tissue” in claim 11 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not define what the effective amount cold slurry is being administer. It is unclear to the examiner what is considered effective. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 8-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boyden et al. (US 2012/0289761).
Regarding claim 1, Boyden discloses a method for inducing non-shivering thermogenesis in brown adipose tissue in a subject ([0011], see also [0062]-[0083]), the method comprising: delivering an effective amount of cold slurry to tissue that is internal to a subject ([0018], [0059], [0109] and [0111]).
Examiner Note: One of the definitions of slurry in Merriam Webster is a watery mixture of insoluble matter (such as mud, lime, or plaster of paris).
Regarding claim 2, Boyden discloses the method of claim 1, wherein the internal tissue to which the cold slurry is delivered is adjacent to tissue including a cold thermoreceptor ([0058]- [0059], [0111]).
Regarding claim 3, Boyden discloses the method of claim 1, wherein the internal tissue to which the cold slurry is delivered includes a cold thermoreceptor ([0058], [0059]).
Regarding claim 4, Boyden discloses the method of claim 3, wherein the internal tissue with the cold thermoreceptor is any one of: adipose tissue, colonic tissue, abdominal tissue, and hypothalamic tissue ([0066], [0111]).
Regarding claim 6, Boyden discloses the method of claim 1, wherein delivering includes delivering the cold slurry through a catheter [0109].
Regarding claim 8, Boyden discloses the method of claim 1 further comprises administrating the effective amount of cold slurry to treat obesity or a weight-related disorder ([0057], [0109]).
Regarding claim 9, Boyden discloses the method of claim 8 further comprising selecting the subject to whom to administer the cold slurry ([0005], [0109]).
Regarding claim 10, Boyden discloses the method of claim 8 further comprising assessing the result of administrating the cold slurry ([0005], [0177])
Regarding claim 11, Boyden discloses a method comprising: delivering an effective amount of cold slurry to a nerve ([0013], “The device can further include neurostimulator configured to be applied to one or more second tissues of the vertebrate subject other than the one or more tissues.  The one or more second tissues can include nerve tissue”) selected from group consisting of peripheral nerve, autonomic nerve, somatic nerve, parasympathetic nerve, sympathetic nerve, interneurons, cervical plexus sensory neurons”; [0067], “Exposure to cold temperature signals the sympathetic nervous system, and triggers the release of catecholamine neurotransmitters, e.g., norepinephrine, that stimulates .beta.-adrenergic receptors, initiating a cascade of intracellular events in the brown adipocytes”; [0089], “The one or more tissues can include, but are not limited to, a thermoresponsive tissue, e.g. a thermoreceptor-containing tissue. Thermoreceptor-containing tissue refers to tissue having sensory receptors responsive to warm or cold stimuli.  Nerve endings of sensory neurons
Regarding claim 12, Boyden discloses a method comprising: delivering an effective amount of cold slurry to a perineurial sheath of a peripheral nerve ([0058], “The device includes one or more cooling elements to be applied to one or more tissues of the subject, for example one or more tissues that include a thermoresponsive tissue, e.g., tissues having cold-sensitive thermoreceptors or sensory neurons”; [0067], “Exposure to cold temperature signals the sympathetic nervous system, and triggers the release of catecholamine neurotransmitters, e.g., norepinephrine, that stimulates .beta.-adrenergic receptors, initiating a cascade of intracellular events in the brown adipocytes”; [0089], “The one or more tissues can include, but are not limited to, a thermoresponsive tissue, e.g. a thermoreceptor-containing tissue. Thermoreceptor-containing tissue refers to tissue having sensory receptors responsive to warm or cold stimuli.  Nerve endings of sensory neurons that respond preferentially to cooling are found in in the skin but also occur in in the cornea, tongue, bladder, gastric and respiratory tissues”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2012/0289761) in view of Batzer et al. (US 2012/0203312).
Regarding claim 5 and 7, Boyden does not disclose delivering includes injecting the cold slurry using a syringe and making the cold slurry in a syringe used to deliver the cold slurry. 
Batzer teaches making a cold slurry in a syringe used to deliver the cold slurry. The fluid delivery device 818 may include a large volume syringe, or an automatic or manually controlled pump, along with any equipment required to maintain the cooling mixture in a suitable state for use in organ cooling (e.g., refrigeration, mixing, etc.).  The deployment device 820 may deliver the cooling device 802 to a body cavity through an internal channel of the trocar 830, along with the first tube 816 and the first fluid port 814 (fig.8, see also [0066]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed the method/device as taught by Boyden with injecting the cold slurry using a syringe and making the cold slurry in a syringe used to deliver the cold slurry as taught by Batzer for the purpose of controlled delivery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794